DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 5/16/2022 has been entered and accepted. 

Response to Arguments
Applicant's arguments filed 5/16/2022 have been fully considered but they are not persuasive. 
Regarding the applicant’s argument that Lee and Disser do not teach or suggest the limitation that “when the first controller and the second controller operate without an occurrence of abnormality and the first heating coil and the second heating coil operating simultaneously, the first switching circuit and the second switching circuit operate based on a control signal received from only one of the first controller and the second controller”. See 112b rejection below for “the first switching circuit and the second switching circuit operate based on a control signal received from only one of the first controller and the second controller”. The normal or typical operation of the apparatus of Lee does not involve an occurrence of abnormality and as can be seen in Figure 10A, multiple heat coils may operate simultaneously. Paragraph 131 further teaches that a pulse width modulation signal is applied to all the heating coils occupied by the container. Regardless of either of these situations, Lee teaches that the first switching circuit would always receive a control signal from the first controller and the second switching circuit always receives a control signal from the second controller as can be seen in Figure 2. Disser teaches that the only time when one of the controllers supersedes the signal from the other controller is when an error or abnormality is detected. Thus, in every situation where the first controller and the second controller operate without the occurrence of abnormality regardless of whether the heating coils operate simultaneously, the first switching circuit receives signals from only the first controller and the second switching circuit receives signals only from the second controller.

Specification
The disclosure is objected to because of the following informalities:
Page 13 Line 18-19 “so that the second controller 131 controls both the first switching circuit 125 and the seconds switching circuit 135” should be “so that the second controller 131 controls both the first switching circuit 125 and the second switching circuit 135”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims  are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim Page 3 of the applicant’s specifications states that “when the first inverter and the second inverter 5operate simultaneously, the second switching circuit is controlled by the first controller through the first insulated signal transmitter, and the second controller may stop controlling the second switching circuit” and Page 11 states in more detail that when the two heating coils are simultaneously operated, the second switching circuit receives signals directly from the first controller. Page 13 states that when the first heating coil and the second heating coil operate simultaneously, the first switching circuit receives signals directly from the second controller. However, there is lack of support in the specification for the limitation “when the first controller and the second controller operate without an occurrence of abnormality”. In fact, the Page 3 teaches the opposite that when an error occurs in the first controller or the first insulated signal transmitter, the first switching circuit may be controlled by the second controller through the second insulated signal transmitter. Thus, there is a lack of support in the specifications for the limitation of “when the first controller and the second controller operate without an occurrence of abnormality”. Claims 3-9 and 10-15 are rejected based upon their dependency on claims 1 and 9 respectively.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



	Claims 1 and 9 recites the limitation “the first switching circuit and the second switching circuit operate based on a control signal received from only one of the first controller and the second controller”. This limitation has two possible interpretations. The first interpretation is that both the first switching circuit and the second switching circuit operate based on a control signal from the same controller chosen from the first controller and the second controller. The second interpretation is that the first switching circuit operates based a control signal received from only one of the first controller and the second controller, and the second switching circuit operates based a control signal received from only one of the first controller and the second controller. In this second broader interpretation, the two switching circuits do not necessarily have to operate off of the same controller. For purposes of examination, the second broader interpretation will be used. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-6, 9, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20120248098 A1), in view of Disser (US 20060162986 A1).
Regarding claim 1, Lee teaches an induction heat cooking apparatus (Figure 2), comprising:
a first heating coil (L1) configured to be operated by a first power (see Lee Annotated Figure 2); 

    PNG
    media_image1.png
    589
    788
    media_image1.png
    Greyscale

Lee Annotated Figure 2
First and second power are circled in red in the figure. The first and second inverter are circled in blue in the figure.

a second heating coil (L3) that is configured to be operated by a second power different from the first power (see Lee Annotated Figure 2) and that is placed outside of the first heating coil (Figure 5; L3 is placed outside of L1); 
a first inverter (see Lee Annotated Figure 2) comprising a first switching circuit (driver 50-1 and inverter unit 30-1) configured to apply the first power to the first heating coil (Figure 2; Paragraph 67) and a first controller (sub-control unit 60A) configured to control the first switching circuit (Paragraphs 71; control signal from sub-control unit 60A controls driver 50-1 which supplies resonant voltage to heating coil L1); 
and a second inverter (see Lee Annotated Figure 2) comprising a second switching circuit (driver 50-3 and inverter unit 30-3) configured to apply the second power to the second heating coil (Figure 2; Paragraph 67) and a second controller (sub-control unit 60B) configured to control the second switching circuit (Paragraphs 71; control signal from sub-control unit 60A controls driver 50-1 which supplies resonant voltage to heating coil L1),
Paragraph 62 teaches that the control configurations to drive the heating coils L1 though L8 are equal, thus the specifications for the second inverter are the same as the first one.
and wherein, when the first controller and the second controller operate without an occurrence of abnormality and the first heating coil and the second heating coil operate simultaneously, the first switching circuit (driver 50-1 and inverter unit 30-1) and the second switching circuit (driver 50-3 and inverter unit 30-3) operate based on a control signal received from only one of the first controller (Paragraphs 60-61; sub-control unit 60A) and the second controller (Paragraphs 60-61; sub-control unit 60b).
The normal or typical operation of the apparatus does not involve an occurrence of abnormality and as can be seen in Figure 10A, multiple heat coils may operate simultaneously. Regardless of either of these situations, the first switching circuit always receives a control signal from the first controller and the second switching circuit always receives a control signal from the second controller as can be seen in Figure 2.
See 112b rejection for “the first switching circuit and the second switching circuit operate based on a control signal received from only one of the first controller and the second controller” above.
Lee fails to teach, wherein:
the first inverter further comprises a first insulated signal transmitter configured to transmit a control signal received from the first controller to the second switching circuit, and wherein the second inverter further comprises a second insulated signal transmitter configured to transmit a control signal received from the second controller to the first switching circuit, wherein, when the first controller has a higher priority than the second controller and the second switching circuit receives a control signal from both the first controller and the second controller, the second switching circuit operates based on a control signal received from the first controller, and wherein, when the second controller has a higher priority than the first controller and the first switching circuit receives a control signal from both the first controller and the second controller, the first switching circuit operates based on a control signal received from the second controller, 
Disser teaches a fail-silent node architecture, wherein:
the first inverter (Disser Annotated Figure 2) further comprises a first insulated signal transmitter (digital output 66) configured to transmit a control signal (agreement signal) received from the first controller (main controller 40) to the second switching circuit (Paragraph 53 Figure 2; associated transceiver 50a and gate 72a), 

    PNG
    media_image2.png
    597
    840
    media_image2.png
    Greyscale

Disser Annotated Figure 2
First and second inverter are circled in red.

and wherein the second inverter (Disser Annotated Figure 2) further comprises a second insulated signal transmitter (digital output 68) configured to transmit a control signal (agreement signal) received from the second controller (supervisory controller 42) to the first switching circuit (Paragraph 50-51 Figure 2; transceiver 48a and gate 70a), 
wherein, when the first controller (Figure 2; main controller 40) has a higher priority than the second controller (sends a disagreement signal to the second switching circuit) and the second switching circuit receives a control signal from both the first controller and the second controller (Paragraph 53; when gate 72a and transceiver 50a receives a disagreement signal from first controller), the second switching circuit operates based on a control signal received from the first controller (Paragraph 54; supervisory controller 42 is shutdown based on signal received from main controller 40), and wherein, when the second controller (Figure 2; supervisory controller 42) has a higher priority than the first controller (sends a disagreement signal to the first switching circuit) and the first switching circuit receives a control signal from both the first controller and the second controller, the first switching circuit operates based on a control signal received from the second controller (Paragraphs 48-50; main controller 40 is shutdown based on signal received from supervisory controller 42).
Each of the controllers (main controller 40 and supervisory controller 42) independently receive data from the relevant sensors and then independently process the input data and provide output data or signals (Paragraph 26)
Each corner controller is also coupled to a motor driver (Paragraph 15), which the controller 24 can provide signals/instructions to the associated motor driver 21.
While Disser does not teach an induction heating apparatus, it solves the same problem that claimed invention is intending to solve. Specifically, when an abnormality occurs and is detected in one of the inverters, a fail-safe function for error operation will occur so that even if one of the plurality of inverters fails the normal apparatus still operates (Applicant Disclosure Page 3 Lines 19-26). Disser teaches two separate controllers, each of which is configured to output data, and that the two controllers are configured to monitor each other to supersede the other controller (Paragraph 4) when it detects that the other controller is malfunctioning (Paragraph 54). Because claimed invention and prior art both aim to prevent the operation of a malfunctioning controller to allow for the apparatus to continue operating normally, the prior art is analogous.
It would have been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Lee with Disser and have the two inverters use insulated signal transmitters connected to the other’s switching circuit so that one inverter’s controller would override the other inverter’s controller when that controller detects that the other inverter is malfunctioning. This would be done to allow the heating coils to continue operating even if one of the sub-control units malfunctioned or is not working properly by allowing the other to take over (Disser Paragraph 4). In this embodiment, the sub-control units would also perform calculations for not only their own heating coils but also the heating coils controlled by the other sub-control units to verify that the other controller is operating properly, with the main controller overseeing the entire operation. The main controller would act as the bus which shares information between the two sub-control units in addition to verifying the correct functioning of the two sub-control units similarly to another node (24/26) as taught in Disser. 
The examiner notes that the only time when one of the controllers supersedes the signal from the other controller is when an error or abnormality is detected. Thus, in every situation where the first controller and the second controller operate without the occurrence of abnormality regardless of whether the heating coils operate simultaneously, the first switching circuit receives signals from only the first controller and the second switching circuit receives signals only from the second controller.

Regarding claim 5, Lee as modified teaches the induction heat cooking apparatus of claim 1, wherein:
the first controller is configured to control the first and second switching circuits to produce a magnitude of output of the first heating coil that is the same as a magnitude of output of the second heating coil, 
and wherein the second controller is configured to control the first and second switching circuits to produce a magnitude of output of the second heating coil that is the same as a magnitude of output of the first heating coil.
	Paragraph 162 teaches a control method so that operating frequencies of pulse width modulation signals applied to adjacent heating coils would be the same with each other at all time to prevent interference noise. 
While Lee teaches that the main controller 70 performs all of the stated calculation, Paragraph 26 of Disser teaches that the two sub controllers independently receive data from each of the sensors via the bus (main controller/PCB in Lee). As such, these calculations would be performed by the sub controllers instead of (or at least with) the main controller. Each controller would perform the calculations for both switching circuits that they may supersede the output signal of the outer controller if they detect a malfunction in the other controller.

Regarding claim 6, Lee as modified teaches the induction heat cooking apparatus of claim 1.
Disser further teaches:
when the first controller (main controller 40) has a higher priority (detects malfunction in second controller) than the second controller (supervisory controller 42), the second controller and the second insulated signal transmitter are configured to prevent operation (Paragraph 54; shuts down supervisory controller 42), 
and wherein, when the second controller (supervisory controller 42) has a higher priority (detects malfunction in) than the first controller (main controller 40), the first controller and the first insulated signal transmitter are configured to prevent operation (Paragraphs 48-50; shuts down main controller 40).


Regarding claim 9, Lee teaches an induction heat cooking apparatus, comprising: 
a first heating coil (L1) configured to be operated by a first power (see Lee Annotated Figure 2); 

    PNG
    media_image1.png
    589
    788
    media_image1.png
    Greyscale

Lee Annotated Figure 2
First and second power are circled in red in the figure. The first and second inverter are circled in blue in the figure.

a second heating coil (L3) that is configured to be operated by a second power different from the first power (see Lee Annotated Figure 2) and that is placed outside of the first heating coil (Figure 5; L3 is placed outside of L1); 
a first inverter (see Lee Annotated Figure 2) comprising a first switching circuit (driver 50-1 and inverter unit 30-1) configured to apply the first power to the first heating coil (Figure 2; Paragraph 67) and a first controller (sub-control unit 60A) configured to control the first switching circuit (Paragraphs 71; control signal from sub-control unit 60A controls driver 50-1 which supplies resonant voltage to heating coil L1). 
and a second inverter (see Lee Annotated Figure 2) comprising a second switching circuit (driver 50-3 and inverter unit 30-3) configured to apply the second power to the second heating coil (Figure 2; Paragraph 67) and a second controller (sub-control unit 60B) configured to control the second switching circuit (Paragraph 71; control signal from sub-control unit 60A controls driver 50-1 which supplies resonant voltage to heating coil L1).
Paragraph 62 teaches that the control configurations to drive the heating coils L1 though L8 are equal, thus the specifications for the second inverter are the same as the first one.
and wherein, when the first controller and the second controller operate without an occurrence of abnormality and the first heating coil and the second heating coil operate simultaneously, the first switching circuit (driver 50-1 and inverter unit 30-1) and the second switching circuit (driver 50-3 and inverter unit 30-3) operate based on a control signal received from only one of the first controller (Paragraphs 60-61; sub-control unit 60A) and the second controller (Paragraphs 60-61; sub-control unit 60b).
The normal or typical operation of the apparatus does not involve an occurrence of abnormality and as can be seen in Figure 10A, multiple heat coils may operate simultaneously. Regardless of either of these situations, the first switching circuit always receives a control signal from the first controller and the second switching circuit always receives a control signal from the second controller as can be seen in Figure 2.
See 112b rejection for “the first switching circuit and the second switching circuit operate based on a control signal received from only one of the first controller and the second controller” above.
Lee fails to teach:
a first inverter comprising a first insulated signal transmitter configured to be controlled by the first controller; 
a second inverter comprising a second insulated signal transmitter configured to be controlled by the second controller, 
wherein, when the first controller has a higher priority than the second controller and the first inverter and the second inverter operate simultaneously, the second switching circuit is configured to be controlled by the first controller through the first insulated signal transmitter, and the second controller is configured to stop controlling the second switching circuit, and wherein, when the second controller has a higher priority than the first controller and the first inverter and the second inverter operate simultaneously, the first switching circuit is configured to be controlled by the second controller through the second insulated signal transmitter, and the first controller is configured to stop controlling the first switching circuit.
Disser teaches a fail-silent node architecture, comprising
a first inverter (Disser Annotated Figure 2) comprising a first insulated signal transmitter (digital output 66) configured to be controlled by the first controller (Paragraph 53; main controller 40); 

    PNG
    media_image2.png
    597
    840
    media_image2.png
    Greyscale

Disser Annotated Figure 2
First and second inverter are circled in red.

a second inverter (Disser Annotated Figure 2) comprising a second insulated signal transmitter (digital output 68) configured to be controlled by the second controller (Paragraph 50-51; supervisory controller 42), 
wherein, when the first controller (Figure 2; main controller 40) has a higher priority than the second controller (sends a disagreement signal to the second switching circuit) and the first inverter and the second inverter operate simultaneously (main controller 40 and supervisory controller 42 are part of first and second inverter so if they are operating, the two are operating simultaneously), the second switching circuit is configured to be controlled by the first controller through the first insulated signal transmitter (Paragraph 54; supervisory controller 42 is shutdown based on signal received from main controller 40 through digital output 66), and the second controller is configured to stop controlling the second switching circuit (Paragraph 53; outputs of supervisory controller 42 are blocked), 
and wherein, when the second controller (Figure 2; supervisory controller 42) has a higher priority than the first controller (sends a disagreement signal to the first switching circuit) and the first inverter and the second inverter operate simultaneously (main controller 40 and supervisory controller 42 are part of first and second inverter so if they are operating, the two are operating simultaneously), the first switching circuit is configured to be controlled by the second controller through the second insulated signal transmitter, and the first controller is configured to stop controlling the first switching circuit (Paragraph 50; main controller 40 is shutdown based on signal received from supervisory controller 42 wherein the signal sent to the first switching circuit by the main controller 40 is superseded by the signal sent by the supervisory controller).
Each of the controllers (main controller 40 and supervisory controller 42) independently receive data from the relevant sensors and then independently process the input data and provide output data or signals (Paragraph 26)
Each corner controller is also coupled to a motor driver (Paragraph 15), which the controller 24 can provide signals/instructions to the associated motor driver 21.
While Disser does not teach an induction heating apparatus, it solves the same problem that claimed invention is intending to solve. Specifically when an abnormality occurs and is detected in one of the inverters, a fail-safe function for error operation will occur so that even if one of the plurality of inverters fails the normal apparatus still operates (Applicant Disclosure Page 3 Lines 19-26). Disser teaches two separate controllers, each of which is configured to output data, and that the two controllers are configured to monitor each other to supersede the other controller (Paragraph 4) when it detects that the other controller is malfunctioning (Paragraph 54). Because claimed invention and prior art both aim to prevent the operation of a malfunctioning controller to allow for the apparatus to continue operating normally, the prior art is analogous.
It would have been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Lee with Disser and have the two inverters use insulated signal transmitters connected to the other’s switching circuit so that one inverter’s controller would override the other inverter’s controller when that controller detects that the other inverter is malfunctioning. This would be done to allow the heating coils to continue operating even if one of the sub-control units malfunctioned or is not working properly by allowing the other to take over (Disser Paragraph 4). In this embodiment, the sub-control units would also perform calculations for not only their own heating coils but also the heating coils controlled by the other sub-control units to verify that the other controller is operating properly, with the main controller overseeing the entire operation. The main controller would act as the bus which shares information between the two sub-control units in addition to verifying the correct functioning of the two sub-control units similarly to another node (24/26) as taught in Disser. 
The examiner notes that the only time when one of the controllers supersedes the signal from the other controller is when an error or abnormality is detected. Thus, in every situation where the first controller and the second controller operate without the occurrence of abnormality regardless of whether the heating coils operate simultaneously, the first switching circuit receives signals from only the first controller and the second switching circuit receives signals only from the second controller.

Regarding claim 14, Lee as modified teaches the induction heat cooking apparatus of claim 9, wherein, 
based on an error occurring in the first controller or the first insulated signal transmitter, the first switching circuit is configured to be controlled by the second controller through the second insulated signal transmitter, 
and wherein, based on an error occurring in the second controller or the second insulated signal transmitter, the second switching circuit is configured to be controlled by the first controller through the first insulated signal transmitter.
	Paragraph 43 of Disser teaches that when one of the controllers determined that the other controller is outputting invalid or improper data, that other controller’s signals to their switching circuit would be superseded by the signals of the controller which detected the malfunction. Thus, when an error is detected in a first or second controller, the other controller supersedes the output and controls the switching circuit of the other controller via its respective insulated signal transmitter as explained in Claim 9.

Claims 3-4 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20120248098 A1), in view of Disser (US 20060162986 A1) and in further view of Todd (US 20130008895 A1).
	Regarding claim 3, Lee as modified teaches the induction heat cooking apparatus of claim 1, further comprising:
a main controller (main controller 70-1) that is configured to receive information on a state of the first heating coil (Paragraph 72; current flowing along heating coil L1 is received by sub-control unit 60A and transmitted to the main control unit 70) and a state of the second heating coil (heating coil L3), 
Paragraph 62 teaches that the control configurations to drive the heating coils L1 though L8 are equal, thus the method of the main controller receiving information from heating coil L3 via sub-control unit 60B is the same as the main controller receiving information on heating coil L1 via sub-control unit 60A.
wherein the main controller (main controller 70-1) is configured to receive the information on the state of the second heating coil (Paragraph 72; current flowing along heating coil L1 is received by sub-control unit 60A and transmitted to the main control unit 70) from the second controller (sub-control unit 60B) and configured to receive the information on the state of the first heating coil (Paragraph 72; current flowing along heating coil L1 is received by sub-control unit 60A and transmitted to the main control unit 70) from the first controller (sub-control unit 60A).
Paragraph 62 teaches that the control configurations to drive the heating coils L1 though L8 are equal, thus the method of the main controller receiving information from heating coil L3 via sub-control unit 60B is the same as receiving it from 60A.
Disser further teaches:
each of the controllers (main controller 40 and supervisory controller 42) independently receive data from the relevant sensors via the bus and then independently process the input data and provide output data or signals (Paragraph 26).
In Lee as modified, the main controller 70-1 acts as the bus which receives information from the controllers and sends said information to the other controllers (Paragraph 72 and 73).
Thus, in Lee modified by Disser, the main controller would transmit the information on the first coil to the second sub control unit and the information on the second coil to the first sub control unit to allow each sub control unit to verify that the other sub control unit is operating without malfunctions.
Lee as modified fails to teach:
the main controller is a PCB.
Todd teaches a microwave cooking system, wherein:
A processor or controller sends controls signals and is a part of the printed circuit board (Paragraph 22).
Said processor can also receive feedback mechanisms that cause the processer to send signals.
It would have been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Lee with Todd and substitute the main controller 40 with a PCB consisting of said main controller or another circuit which is capable of performing an identical function as the main controller. Printed circuit boards are well known in the art are capable of performing the functions of a controllers and one of ordinary skill in the art would be capable of performing said substitution with predicable results. 

Regarding claim 4, Lee as modified teaches the induction heat cooking apparatus of claim 3, wherein:
the first controller is configured to generate a control signal of the second switching circuit based on information on the state of the second heating coil received from the PCB, 
and wherein the information on the state of the second heating coil comprises an amount of current or an amount of output of the second heating coil, 
wherein the second controller is configured to generate a control signal of the first switching circuit based on information on the state of the first heating coil received from the PCB, 
and wherein the information on the state of the first heating coil comprises an amount of current or an amount of output of the first heating coil.
Paragraph 103 of Lee teaches that output currents of the heating coils can differ even when using the same pulse width modulation signals. Thus, Paragraph 104 states that a process of controlling the heating coils such that the heating coils output currents in a target current range is required. The two sub control units receives the output current data from all of the coils through the bus (main controller/PCB) to detect that the output currents differ. As part of the solution, the duty ratio of the pulse width modulation signal is increased with respect to the heating coils (Paragraph 105; L1 and L3). Thus, both sub control units use output current information from each coil and outputs a new pulse width modulation signal which apply for the switching circuit of not only their switching circuit but the other inverter’s switching circuit. In the case of a malfunction of the other sub control unit, the sub control unit’s control signal would supersede that of the other sub control signal and it would use its pulse width modulation signal for the other’s switching circuit.
While Lee teaches that the main controller 70 performs all of the stated calculation, Paragraph 26 of Disser teaches that the two sub controllers independently receive data from each of the sensors via the bus (main controller/PCB in Lee). As such, these calculations would be performed by the sub controllers with the main controller acting as a separate node and doing verification.

Regarding claim 11, Lee as modified teaches the induction heat cooking apparatus of claim 9, further comprising 
a main controller (main controller 70-1) configured to receive information on a state of the first heating coil (Paragraph 72; current flowing along heating coil L1 is received by sub-control unit 60A and transmitted to the main control unit 70) and a state of the second heating coil (heating coil L3), 
Paragraph 62 teaches that the control configurations to drive the heating coils L1 though L8 are equal, thus the method of the main controller receiving information from heating coil L3 via sub-control unit 60B is the same as the main controller receiving information on heating coil L1 via sub-control unit 60A.
wherein the main controller (main controller 70-1) is configured to receive the information on the state of the second heating coil (Paragraph 72; current flowing along heating coil L1 is received by sub-control unit 60A and transmitted to the main control unit 70) from the second controller (sub-control unit 60B) and configured to receive the information on the state of the first heating coil (Paragraph 72; current flowing along heating coil L1 is received by sub-control unit 60A and transmitted to the main control unit 70) from the first controller (sub-control unit 60A).
Paragraph 62 teaches that the control configurations to drive the heating coils L1 though L8 are equal, thus the method of the main controller receiving information from heating coil L3 via sub-control unit 60B is the same as receiving it from 60A.
Disser further teaches:
each of the controllers (main controller 40 and supervisory controller 42) independently receive data from the relevant sensors via the bus and then independently process the input data and provide output data or signals (Paragraph 26).
In Lee as modified, the main controller 70-1 acts as the bus which receives information from the controllers and sends information back to the controllers (Paragraph 72 and 73).
Thus, in Lee modified by Disser, the main controller would transmit the information on the first coil to the second sub control unit and the information on the second coil to the first sub control unit to allow the two to verify that the other sub control unit is operating without malfunctions.
Lee as modified fails to teach:
the main controller is a PCB.
Todd teaches a microwave cooking system, wherein:
A processor or control sends controls signals and is a part of the printed circuit board (Paragraph 22).
Said processor can also receive feedback mechanisms that cause the processer to send signals.
It would have been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Lee with Todd and substitute the main controller 40 with a PCB consisting of said main controller or another circuit which is capable of performing an identical function as the main controller. Printed circuit boards are well known in the art are capable of performing the functions of a controllers and one of ordinary skill in the art would be capable of performing said substitution with predicable results. 

Regarding claim 12, Lee as modified teaches the induction heat cooking apparatus of claim 11, wherein, 
when the first controller has a higher priority than the second controller, the first controller is configured to determine whether the first inverter and the second inverter operate simultaneously based on the information on the state of the second heating coil received from the PCB, 
and wherein, when the second controller has a higher priority than the first controller, the second controller is configured to determine whether the first inverter and the second inverter operate simultaneously based on the information on the state of the first heating coil received from the PCB.
Paragraph 47 of Dissner teaches that one of the two controllers may quickly determine that the other controller is malfunctioning due to the length of the data stream being provided to the bus. As such, both controllers constantly monitor whether the other controller is operating simultaneously or whether the other controller is malfunctioning. Furthermore Lee teaches that both controllers receive output current information via the bus. If one of the two controllers were not operating simultaneously, the other would immediately recognize that the output current information is different than expected.
While Lee teaches that the main controller 70 performs all of the stated calculation, Paragraph 26 of Disser teaches that the two sub controllers independently receive data from each of the sensors via the bus (main controller/PCB in Lee). As such, these calculations would be performed by the sub controllers with the main controller acting as a separate node and doing verification.

Regarding claim 13, Lee as modified teaches the induction heat cooking apparatus of claim 11, wherein, 
when the first controller has a higher priority than the second controller, the first controller is configured to control the first and second switching circuits to produce an output of the first heating coil that is the same as an output of the second heating coil, 
and wherein, when the second controller has a higher priority than the first controller, the second controller is configured to control the first and second switching circuits to produce an output of the second heating coil that is the same as an output of the first heating coil.
Paragraph 162 teaches a control method so that operating frequencies of pulse width modulation signals applied to adjacent heating coils would be the same with each other at all time to prevent interference noise. 
While Lee teaches that the main controller 70 performs all of the stated calculation, Paragraph 26 of Disser teaches that the two sub controllers independently receive data from each of the sensors via the bus (main controller/PCB in Lee). As such, these calculations would be performed by the sub controllers instead of (or at least with) the main controller. Each controller would perform the calculations for both switching circuits that they may supersede the output signal of the outer controller if they detect a malfunction in the other controller.


Claims 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20120248098 A1), in view of Disser (US 20060162986 A1) and in further view of Acero (US 20090139980 A1).
Regarding claim 7, Lee as modified teaches the induction heat cooking apparatus of claim 1, wherein, 
when the first controller has a higher priority than the second controller, the first controller is configured to control operations of the first and second switching circuits to produce a signal related to an operation of the second switching circuit 
and wherein, when the second controller has a higher priority than the first controller, the second controller is configured to control the operation of the first and second switching circuits to produce a signal related to an operation of the first switching circuit 
Disser teaches two separate controllers, each of which is configured to output data, and that the two controllers are configured to monitor each other to supersede the other controller (Paragraph 4) when it detects that the other controller is malfunctioning (Paragraph 54).
Paragraph 162 of Lee teaches a control method so that operating frequencies of pulse width modulation signals applied to adjacent heating coils would be the same with each other at all time to prevent interference noise.
While Lee teaches that the main controller 70 performs all of the stated calculation, Paragraph 26 of Disser teaches that the two sub controllers independently receive data from each of the sensors via the bus (main controller/PCB in Lee). As such, these calculations would be performed by the sub controllers instead of (or at least with) the main controller. Each controller would perform the calculations for both switching circuits that they may supersede the output signal of the outer controller if they detect a malfunction in the other controller.
Lee as modified fails to teach:
the first controller is configured to produce a signal that does not deviate in phase from a signal related to an operation of the second switching circuit.
the second controller is configured to produce a signal that does not deviate in phase from a signal related to an operation of the second switching circuit.
Acero teaches an induction cooking hob, comprising:
A synchronization line 36 for synchronizing the power supply devices during a special operating mode
One switching device acts as master and forwards the conversion frequency to the device acting as the slave
A phase control signal is also transmitted via this synchronization line (Paragraph 35)
It would have been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Lee with Acero and also synchronized phase while synchronizing the frequency via the synchronization line when one controller takes over control of the other’s switching circuit. This would be done as maintaining the same operating frequency is necessary to avoid creating both disturbing noise (Acero Paragraph 37) and interference noise (Lee Paragraph 114).

Regarding claim 10, Lee as modified teaches the induction heat cooking apparatus of claim 9, wherein, 
when the second switching circuit is controlled by the first controller, the first controller is configured to match an operating frequency of the first switching circuit with an operating frequency and of the second switching circuit, and 
wherein, when the first switching circuit is controlled by the second controller, the second controller is configured to match an operating frequency of the second switching circuit with an operating frequency of the first Page: 6 of 11switching circuit.
Disser teaches two separate controllers, each of which is configured to output data, and that the two controllers are configured to monitor each other to supersede the other controller (Paragraph 4) when it detects that the other controller is malfunctioning (Paragraph 54).
Paragraph 162 of Lee teaches a control method so that operating frequencies of pulse width modulation signals applied to adjacent heating coils would be the same with each other at all time to prevent interference noise.
While Lee teaches that the main controller 70 performs all of the stated calculation, Paragraph 26 of Disser teaches that the two sub controllers independently receive data from each of the sensors via the bus (main controller/PCB in Lee). As such, these calculations would be performed by the sub controllers instead of (or at least with) the main controller. Each controller would perform the calculations for both switching circuits that they may supersede the output signal of the outer controller if they detect a malfunction in the other controller.
Lee as modified fails to teach:
when the second switching circuit is controlled by the first controller, the first controller is configured to match a phase of operation of the first switching circuit with a phase of operation of the second switching circuit, and 
wherein, when the first switching circuit is controlled by the second controller, the second controller is configured to match a phase of operation of the second switching circuit with a phase of operation of the first Page: 6 of 11switching circuit.
Acero teaches an induction cooking hob, comprising:
A synchronization line 36 for synchronizing the power supply devices during a special operating mode
One switching device acts as master and forwards the conversion frequency to the device acting as the slave
A phase control signal is also transmitted via this synchronization line (Paragraph 35)
It would have been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Lee with Acero and also synchronized phase via the synchronization line when one controller takes over control of the other’s switching circuit. This would be done as maintaining the same operating frequency is necessary to avoid creating both disturbing noise (Acero Paragraph 37) and interference noise (Lee Paragraph 114).


Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20120248098 A1), in view of Disser (US 20060162986 A1) and in further view of Tominaga (JPH08213163A).
Regarding claim 8, Lee as modified teaches the induction heat cooking apparatus of claim 1.
Lee as modified fails to teach:
the first insulated signal transmitter and the second insulated signal transmitter each comprises an insulated phototransistor.
Tominaga teaches an induction heat cooking apparatus comprising:
A phototransistor is used as an insulated signal transmission element to transmit information regarding frequency (Paragraph 24).
It would have been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to modify Lee to incorporate the teachings of Tominaga and use a phototransistor as the first and second insulated signal transmitters. This is done so that malfunction due to high frequency noise is prevented (Tominaga Paragraph 10).

Regarding claim 15, Lee as modified teaches the induction heat cooking apparatus of claim 9, wherein 
Lee as modified fails to teach:
the first insulated signal transmitter and the second insulated signal transmitter each comprises an insulated phototransistor.
Tominaga teaches an induction heat cooking apparatus comprising:
A phototransistor is used as an insulated signal transmission element to transmit information regarding frequency (Paragraph 24).
It would have been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to modify Lee to incorporate the teachings of Tominaga and use a phototransistor as the first and second insulated signal transmitters. This is done so that malfunction due to high frequency noise is prevented (Tominaga Paragraph 10).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN JEFFERSON WANG whose telephone number is (571)272-7782. The examiner can normally be reached M-Th 7:30AM-5:30PM (E.S.T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.J.W./Examiner, Art Unit 3761                                                                                                                                                                                                        
/JOEL M ATTEY/Primary Examiner, Art Unit 3763